DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a refrigerating machine” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-17 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “and optionally further comprising trifluoroethylene (HFO-1123)” which renders the claims indefinite. This language is indefinite because it' s not clear what is being claimed and what the scope is.  This limitation is indefinite because it is not clear if the working fluid "is” required to enter into the second evaporator and be evaporated or "is not" required to enter into the second evaporator and be evaporated. No person of ordinary skill in the art would know what “may” means with reasonable certainty. Therefore, the scope is unclear and for purposes of examination, the entire paragraph has been considered optional because of the “optionally”.
Claims 8 and 15 are indefinite for reciting a use without a method step that doesn't have any steps (see MPEP 2173.05(Q).
Claims 10 and 17 recites “a refrigerating machine” in the last line of the claim. The limitation lacks antecedent basis and is interpreted for examination purposes to be -- the refrigerating machine--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima (US 20170058174).
Regarding claim 1, Fukushima teaches a composition comprising a refrigerant, the refrigerant comprising trans-1,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (HFO-1123, HFO-1132 and HFO1234yf, paragraph 0041).
Regarding claim 4, Fukushima teaches further comprising R32 (paragraph 0045).
Regarding claim 6, Fukushima teaches for use as a working fluid for a refrigerating machine (air-conditioning apparatus, paragraph 0198), wherein the composition further comprises a refrigeration oil (refrigerant oil, paragraph 0078).
Regarding claim 7, Fukushima teaches for use as an alternative refrigerant for R410A (abstract).
Regarding claims 9 and 10, Fukushima teaches a refrigerating machine (air-conditioning apparatus, paragraph 0198) comprising the composition according to claim 1 as a working fluid (working fluid paragraph 0012).
Allowable Subject Matter
Claims 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 11-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 3, and 5, the subject matter which is considered to distinguish from the closest prior art of record, Fukushima (US 20170058174). The prior art of record teaches composition comprising a refrigerant as described in claim 1 in contrast to the claimed features of a composition comprising a refrigerant, the refrigerant comprising trans-1,2-difluoroethylene (HFO-1132(E)) and 2,3,3,3-tetrafluoro-1-propene (R1234yf), and optionally further comprising trifluoroethylene (HFO-1123), wherein when the mass % of HFO-1132(E), HFO-1123, and R1234yf based on their sum in the refrigerant is respectively represented by x, y, and z, coordinates (x,y,z) in a ternary composition diagram in which the sum of HFO-1132(E), HFO-1123, and R1234yf is 100 mass % are within the range of a figure surrounded by line segments OD, DG, GH, and HO that connect the following 4 points: point D (87.6, 0.0, 12.4), point G (18.2, 55.1, 26.7), point H (56.7, 43.3, 0.0), and point O (100.0, 0.0, 0.0), or on the line segments OD, DG, and GH (excluding the points O and H); the line segment DG is represented by coordinates (0.0047y.sup.2-1.5177y+87.598, y, -0.0047y.sup.2+0.5177y+12.402), the line segment GH is represented by coordinates (-0.0134z.sup.2-1.0825z+56.692, 0.0134z.sup.2+0.0825z+43.308, z), and the line segments HO and OD are straight lines, or the composition wherein when the mass % of HFO-1132(E), HFO-1123, and R1234yf based on their sum in the refrigerant is respectively represented by x, y, and z, coordinates (x,y,z) in a ternary composition diagram in which the sum of HFO-1132(E), HFO-1123, and R1234yf is 100 mass % are within the range of a figure surrounded by line segments LG, GH, HI, and IL that connect the following 4 points: point L (72.5, 10.2, 17.3), point G (18.2, 55.1, 26.7), point H (56.7, 43.3, 0.0), and point I (72.5, 27.5, 0.0), or on the line segments LG, GH, and IL (excluding the points H and I); the line segment LG is represented by coordinates (0.0047y.sup.2-1.5177y+87.598, y, -0.0047y.sup.2+0.5177y+12.402), the line segment GH is represented by coordinates (-0.0134z.sup.2-1.0825z+56.692, 0.0134z.sup.2+0.0825z+43.308, z), and the line segments HI and IL are straight lines or the composition wherein when the mass % of HFO-1132(E), HFO-1123, R1234yf, and R32 based on their sum in the refrigerant is respectively represented by x, y, z, and a, if 0<a.ltoreq.10.0, coordinates (x,y,z) in a ternary composition diagram in which the sum of HFO-1132(E), HFO-1123, and R1234yf is (100-a) mass % are within the range of a figure surrounded by straight lines that connect the following 4 points: point A (0.02a.sup.2-2.46a+93.4, 0, -0.02a.sup.2+1.46a+6.6), point B'(-0.008a.sup.2-1.38a+56, 0.018a.sup.2-0.53a+26.3, -0.01a.sup.2+0.91a+17.7), point C (-0.016a.sup.2+0.02a+77.6, 0.016a.sup.2-1.02a+22.4, 0), and point O (100.0-a, 0.0, 0.0), or on the straight lines OA, AB', and B'C (excluding the points O and C); if 10.0<a.ltoreq.16.5, coordinates (x,y,z) in the ternary composition diagram are within the range of a figure surrounded by straight lines that connect the following 4 points: point A (0.0244a.sup.2-2.5695a+94.056, 0, -0.0244a.sup.2+1.5695a+5.944), point B'(0.0161a.sup.2-1.9959a+59.749, 0.014a.sup.2-0.3399a+24.8, -0.0301a.sup.2+1.3358a+15.451), point C (-0.0161a.sup.2-0.0041a+77.851, 0.0161a.sup.2-0.9959a+22.149, 0), and point O (100.0-a, 0.0, 0.0), or on the straight lines OA, AB', and B'C (excluding the points O and C); or if 16.5<a.ltoreq.21.8, coordinates (x,y,z) in the ternary composition diagram are within the range of a figure surrounded by straight lines that connect the following 4 points: point A (0.0161a.sup.2-2.3535a+92.742, 0, -0.0161a.sup.2+1.3535a+7.258), point B'(-0.0435a.sup.2-0.4456a+50.406, -0.0304a.sup.2+1.8991a-0.0661, 0.0739a.sup.2-2.4535a+49.6601), point C (-0.0263a.sup.2+0.3107a+75.444, 0.0263a.sup.2-1.3107a+24.556, 0), and point O (100.0-a, 0.0, 0.0), or on the straight lines OA, AB', and B'C (excluding the points O and C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763